 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 1 of 12 Page ID #:1



 1   BLANK ROME LLP
     Caroline Powell Donelan (SBN 268762)
 2   cdonelan@blankrome.com
     Caitlin I. Sanders (SBN 294143)
 3   csanders@blankrome.com
     2029 Century Park East | 6th Floor
 4   Los Angeles, CA 90067
     Telephone: 424.239.3400
 5   Facsimile: 424.239.3434
 6   Leigh Ann Buziak (SBN 02303) – Pro Hac Vice Forthcoming
     lbuziak@blankrome.com
 7   One Logan Square
     130 North 18th Street
 8   Philadelphia, PA 19103-6998
     Telephone: 215.569.5500
 9   Facsimile: 215.569.5555
10   Attorneys for Plaintiffs
     UMRO REALTY CORP., DBA THE AGENCY, AND RAINY HAKE AUSTIN
11

12

13                               UNITED STATES DISTRICT COURT
14            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
15

16   UMRO REALTY CORP., a California                  Case No. 2:21-cv-3293
     Corporation, dba THE AGENCY; RAINY
17   HAKE AUSTIN, an individual,                      COMPLAINT FOR
                                                      DECLARATORY AND
18                                 Plaintiff,         INJUNCTIVE RELIEF
19           vs.
20   COMPASS, INC., a New York Corporation,
     dba COMPASS; and DOES 1-5,
21
                                   Defendants.
22

23

24

25

26

27

28

     999998.04102/125711747v.3
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 2 of 12 Page ID #:2




 1           Plaintiffs UMRO REALTY CORP., DBA THE AGENCY (“The Agency”) and
 2   RAINY HAKE AUSTIN (“Ms. Austin”) (collectively, “Plaintiffs”) hereby file this
 3   Complaint for Declaratory and Injunctive Relief against Defendant COMPASS, INC.,
 4   DBA COMPASS (“Compass” or “Defendant”), and in support thereof avers as
 5   follows:
 6                                  NATURE OF THE ACTION
 7           1.      California Labor Code § 925 permits employees who primarily live and
 8   work in California to void provisions in employment agreements signed on or after
 9   January 1, 2017 that purport to require California employees to litigate cases outside
10   of California under another State’s law, unless they are in fact individually
11   represented by counsel in the negotiation of such a provision.
12           2.      This case involves a situation in which Compass presented Ms. Austin,
13   who primarily lived and worked for Compass in California, with such a provision in
14   her “Employee Proprietary Information and Inventions Agreement” (“Employment
15   Agreement”). The signing of the Employment Agreement was a condition of Ms.
16   Austin’s employment with Compass. A true and correct copy of the Employment
17   Agreement is attached hereto as Exhibit A.
18           3.      Ms. Austin has provided notice to Compass that she has exercised her
19   right to void Section 7 of the Employment Agreement to the extent it purports to
20   require Ms. Austin to litigate disputes outside of California and under another State’s
21   law. A true and correct copy of Ms. Austin’s notice to Compass is attached hereto as
22   Exhibit B.
23           4.      By statutory right, if an employee elects to exercise her right to void such
24   a provision, “the matter shall be adjudicated in California and California law shall
25   govern the dispute.” Cal. Labor Code § 925(b). In addition, the statute explicitly
26   provides for “injunctive relief and any other remedies available” in addition to
27   reasonable attorney’s fees for “enforcing his or her rights under this section.” Id. §
28   925(c).
     999998.04102/125711747v.3                     3
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 3 of 12 Page ID #:3




 1         5.     Here, as described at greater length below, Ms. Austin has met all of the
 2   requirements of California Labor Code § 925 and is entitled to injunctive relief and
 3   her reasonable attorney’s fees for enforcing her rights under this statute.
 4         6.     In addition, Compass has threatened to enforce Section 4(c) of the
 5   Employment Agreement, which purports to restrict Ms. Austin’s employment with her
 6   new employer, The Agency, by restricting her ability to hire Compass employees,
 7   provisions that are presently void and unenforceable under California law. See, Cal.
 8   Bus. & Prof. Code § 16600; AMN Healthcare, Inc. v. Aya Healthcare Services, Inc.,
 9   28 Cal. App. 5th (2018).
10         7.     As a result, declaratory and injunctive relief is necessary to prevent
11   Compass from enforcing the void and unenforceable provisions in the Employment
12   Agreement, and to award Ms. Austin her reasonable attorney’s fees for exercising her
13   rights under California Labor Code § 925.
14                                          PARTIES
15         8.     Plaintiff Rainy Hake Austin is a citizen of the State of California and
16   resides in Santa Cruz, California. At all relevant times, Ms. Austin has resided in
17   California and worked for Compass in California.
18         9.     Plaintiff UMRO Realty Corp. is a California corporation doing business
19   as The Agency with its principal place of business in Beverly Hills, California.
20         10.    Defendant Compass, Inc., dba Compass (fka Urban Compass, Inc.) is a
21   Delaware corporation with its principal place of business in New York.
22                              JURISDICTION AND VENUE
23         11.    This Court has jurisdiction over the subject matter of this action pursuant
24   to 28 U.S.C. § 1332.
25         12.    The parties are diverse in citizenship. Ms. Austin and The Agency are
26   citizens of California, while Compass is a citizen of Delaware and New York.
27         13.    The amount in controversy exceeds $75,000, exclusive of interest and
28   costs. The value of the injunction exceeds $75,000. Ms. Austin’s salary and earning
     999998.04102/125711747v.3                4
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 4 of 12 Page ID #:4




 1   capacity, as well as the disruption to The Agency’s business, exceeds more than
 2   $75,000. Ms. Austin’s attorneys’ fees, which are recoverable under California law,
 3   would exceed $75,000 if Compass were to seek to enforce the Employment
 4   Agreement as threatened.
 5           14.   This court has personal jurisdiction over Compass because it is, as was
 6   all times mentioned in this Complaint, doing business in the State of California in the
 7   County of Los Angeles, including business relating to the claims asserted.
 8           15.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.
 9   Compass is a corporation incorporated under the laws of the State of Delaware, and is,
10   was at all times mentioned in this Complaint, doing business in the State of California,
11   maintaining an office in Beverly Hills, California in the County of Los Angeles.
12   Thus, this action is properly assigned to this Court’s Central Division.
13                                GENERAL ALLEGATIONS
14           16.   In or about August 2020, Ms. Austin was offered a position with
15   Compass as its Head of Operations West, responsible for Compass’ business in
16   Northern California.
17           17.   As a condition of her employment with Compass, Ms. Austin was
18   required to sign an Employee Proprietary Information and Inventions Agreement
19   (“Employment Agreement”), which contained an employee non-solicitation provision.
20   A copy of the Non-Compete Agreement is attached hereto as Exhibit A.
21           18.   Ms. Austin was not represented by counsel in connection with
22   negotiating or executing the Employment Agreement, which she signed on March 25,
23   2019.
24           19.   The introductory paragraph of the Employment Agreement states, in
25   relevant part:
26                    The following agreement (the “Agreement”) between Urban
                      Compass, Inc. d/b/a Compass (the “Company”), and the
27                    individual identified on the signature page to this Agreement
                      (“I” or “you”) is effective as of the first day of your
28                    employment by the Company and confirms and
     999998.04102/125711747v.3                       5
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 5 of 12 Page ID #:5



                     memorializes the agreement that (regardless of the execution
 1                   date hereof) the Company and I have had since the
                     commencement of my employment…. I acknowledge that
 2                   this Agreement is a material part of the consideration for
                     my employment or continued employment by the
 3                   Company. In exchange for the foregoing and for other good
                     and valuable consideration, including my access to and use
 4                   of     the    Company’s     Inventions…and       Proprietary
                     Information…for performance of my employment, training
 5                   and/or receipt of certain other valuable consideration, the
                     parties agree as follows:
 6
     (Emphasis added).
 7
             20.     Section 4.c of the Employment Agreement, entitled “As an Employee
 8
     and Afterwards”, purports to restrict Ms. Austin, for a minimum of one year after the
 9
     termination of her employment with Compass, from:
10
                     directly or indirectly, either alone or in association with
11                   others: (A) solicit, induce, or attempt to induce, any
                     employee or independent contractor of Company to cease or
12                   reduce their services (as an employee or otherwise) to the
                     Company…; or (B) hire or recruit, or engage or attempt
13                   to hire, recruit, or engage as an independent contractor
                     or an employee, any person who was employed or
14                   otherwise engaged by Company at any time during the
                     term of my employment with Company; provided, that the
15                   immediately preceding clause 4(c)(B) shall not apply to the
                     recruitment or hiring or other engagement of any individual
16                   whose employment or other engagement with Company has
                     been terminated for a period of six (6) months or longer. If I
17                   violate the provisions of this Section 4, I shall continue to
                     be bound by the restrictions set forth herein until one (1)
18                   year has expired without any violation of this Section.
19   Ex. A at § 4.c (emphasis added).
20           21.     These provisions are void as improper restraints on trade under California
21   law. See, Cal. Bus. & Prof. Code § 16600; AMN Healthcare, Inc. v. Aya Healthcare
22   Services, Inc., 28 Cal. App. 5th (2018).
23           22.     Section 7 of the Employment Agreement states:
24                   Any dispute in the meaning, effect or validity of this
                     Agreement shall be resolved in accordance with the laws of
25                   the State of New York without regard to the conflict of
                     laws provisions thereof and any legal action or proceeding
26                   relating to this Agreement shall be brought exclusively in
                     such State. Each party consents to the jurisdiction thereof;
27                   however the Company may seek injunctive relief and
                     specific performance in any court of competent jurisdiction.
28
     999998.04102/125711747v.3                     6
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 6 of 12 Page ID #:6




 1   Ex. A at § 7. (emphasis added).
 2         23.    Compass knew that the Employment Agreement would be performed in
 3   California because Ms. Austin resided and worked in California throughout her
 4   employment with Compass, including at the time she signed the Employment
 5   Agreement.
 6         24.    Upon information and belief, Compass also knew that Ms. Austin was
 7   not represented by legal counsel in connection with negotiating the Employment
 8   Agreement and was thus aware that the New York choice of law and exclusive
 9   jurisdiction provisions would deprive Ms. Austin of the protections of California law
10   and jurisdiction. Nevertheless, Compass endeavored to circumvent California law by
11   presenting the unlawful Employment Agreement to Ms. Austin as a term and
12   condition of employment.
13         25.    In or about November 2020, Ms. Austin resigned from her position at
14   Compass and accepted a position with The Agency as its President, where her duties
15   and responsibilities include, among many other things, responsibility for recruiting
16   and hiring agents and employees to join The Agency.
17         26.    On March 16, 2021 and March 22, 2021, Compass emailed Ms. Austin to
18   remind her of her purported obligations under the Employment Agreement and
19   cautioned her not to “solicit or attempt to solicit any employees or agents, or have
20   others [solicit or attempt to solicit] on [her] behalf.” Copies of the referenced emails
21   are attached hereto as Exhibit C.
22         27.    On March 24, 2021, Ms. Austin responded that because she was a
23   California resident when she signed the Employment Agreement, California law
24   applied and that “post-employment employee non-solicitation agreements are
25   unlawful [under California law] – and were unlawful at the time [she] was required to
26   sign the [Employment Agreement] in 2019.” A copy of Ms. Austin’s response email is
27   attached hereto as Exhibit D.
28         28.        On March 29, 2021, Compass sent Ms. Austin and The Agency a further
     999998.04102/125711747v.3                  7
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 7 of 12 Page ID #:7




 1   cease and desist letter, warning them that it intended to enforce the non-solicitation
 2   provisions of the Employment Agreement and would “take whatever steps necessary
 3   to enforce its agreements and protect its interests.” A copy of the March 29, 2021
 4   cease and desist letter is attached hereto as Exhibit E.
 5         29.       In response to Compass’ threats, on April 16, 2021, Ms. Austin informed
 6   Compass of her intent to void the relevant provisions of the Employment Agreement,
 7   including the New York choice of law and venue provisions in Section 7 and the
 8   unenforceable non-solicitation provisions in Section 4.c. A copy of the April 16, 2021
 9   notice is attached hereto as Exhibit B.
10         30.       Compass’ statement that it “will take whatever necessary steps” to
11   enforce the Employment Agreement against both Ms. Austin and The Agency, in
12   contravention of California Labor Code § 925, has left Plaintiffs with no choice but to
13   seek declaratory and injunctive relief from this Court.
14                                 FIRST CLAIM FOR RELIEF
15                             DECLARATORY JUDGMENT ACT
16          (Declaratory Relief Under 28 U.S.C. §§ 2201, 2202, Fed. R. Civ. P. 57)
17         31.       Plaintiffs hereby incorporate by reference and re-allege each of the
18   foregoing allegations.
19         32.       An actual, present, and justiciable controversy has arisen and now exists
20   between Plaintiffs and Compass concerning the choice of law, exclusive jurisdiction,
21   and non-solicitation provisions of the Employment Agreement. See, 28 U.S.C. §§
22   2201, et seq.
23         33.       California Labor Code § 925(a) states that “[a]n employer shall not
24   require an employee who primarily resides and works in California, as a condition of
25   employment, to agree to a provision that would do either of the following: (1) Require
26   the employee to adjudicate outside of California a claim arising in California. [or] (2)
27   Deprive the employee of the substantive protection of California law with respect to a
28   controversy arising in California.” Section 925 further states that “[a]ny provision of a
     999998.04102/125711747v.3                  8
                         COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 8 of 12 Page ID #:8




 1   contract that violates subdivision (a) is voidable by the employee, and if a provision is
 2   rendered void at the request of the employee, the matter shall be adjudicated in
 3   California and California law shall govern the dispute.” Cal. Lab. Code § 925(b).
 4           34.     Ms. Austin is a citizen of California who lived and worked in California
 5   for Compass and was required to execute the Employment Agreement as a condition
 6   of her employment. Ms. Austin was not represented by counsel in connection with the
 7   negotiation of the Employment Agreement, which she signed on March 25, 2019.
 8           35.     The Employment Agreement purports to require Ms. Austin to consent to
 9   the laws and exclusive jurisdiction of the State of New York. See, Ex. A at § 7.
10           36.     Ms. Austin voided Section 7 of the Employment Agreement on April 16,
11   2021. See, Ex. D.
12           37.     As a result, pursuant to California Labor Code § 925, “the matter shall be
13   adjudicated in California and California law shall govern the dispute.” Cal. Lab. Code
14   § 925(b).
15           38.     The application of California law also renders the non-solicitation
16   provisions contained in Section 4.c of the Employment Agreement void and
17   unenforceable under California Business and Professions Code § 16600; AMN
18   Healthcare, Inc. v. Aya Healthcare Services, Inc., 28 Cal. App. 5th (2018).
19           39.     Unless Ms. Austin and The Agency obtain a declaration from this Court
20   that California is the proper forum and California law governs this dispute, it is likely
21   that Compass will deliver on its threats to enforce these void provisions against Ms.
22   Austin through litigation in New York.
23           40.     A judicial declaration and judgment are necessary and appropriate at this
24   time, and under the present circumstances, so that Ms. Austin and The Agency may
25   ascertain her rights, duties and future obligations under the Employment Agreement,
26   and so that The Agency can avoid interfering with such rights, duties, and future
27   obligations, if there are any, in the course and scope of Ms. Austin’s employment at
28   The Agency.
     999998.04102/125711747v.3                    9
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
 Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 9 of 12 Page ID #:9




 1         41.    Plaintiffs seek a judicial declaration and judgment from the Court as
 2   specified in the prayer.
 3                              SECOND CLAIM FOR RELIEF
 4                 VIOLATION OF CALIFORNIA LABOR CODE § 925
 5               (Contracts Against Pubic Policy, California Labor Code § 925)
 6         42.    Plaintiffs hereby incorporate by reference and re-allege each of the
 7   foregoing allegations.
 8         43.    California Labor Code § 925(a) states that “[a]n employer shall not
 9   require an employee who primarily resides and works in California, as a condition of
10   employment, to agree to a provision that would do either of the following: (1) Require
11   the employee to adjudicate outside of California a claim arising in California. [or] (2)
12   Deprive the employee of the substantive protection of California law with respect to a
13   controversy arising in California.”
14         44.     Ms. Austin is a citizen of California who lived and worked exclusively
15   for Compass in California and was required to execute the Employment Agreement as
16   a condition of her employment. Ms. Austin was not represented by counsel in the
17   negotiation of the Non-Compete Agreement.
18         45.    Section 7 of the Employment Agreement states that “[a]ny dispute in the
19   meaning, effect or validity of this Agreement shall be resolved in accordance with the
20   laws of the State of New York…and any legal action or proceeding relating to this
21   Agreement shall be brought exclusively in such State.” See, Ex. A at § 7.
22   (emphasis added).
23         46.    The Employment Agreement therefore purports to require Ms. Austin to
24   adjudicate outside of California a claim arising in California and to deprive Ms.
25   Austin of the substantive protection of California law with respect to a controversy
26   arising in California in violation of California Labor Code § 925.
27         47.    California Labor Code § 925(b) states that “[a]ny provision of a contract
28   that violates subdivision (a) is voidable by the employee, and if a provision is
     999998.04102/125711747v.3               10
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 10 of 12 Page ID #:10




 1   rendered void at the request of the employee, the matter shall be adjudicated in
 2   California and California law shall govern the dispute.”
 3         48.    On April 16, 2021, Ms. Austin voided Section 7 of the Employment
 4   Agreement. See, Ex. B. Therefore, this dispute “shall be adjudicated in California”
 5   under California law. Cal. Lab. Code § 925(b).
 6         49.    Section 925(c) further states that “[i]n addition injunctive relief and any
 7   other remedies available, a court may award an employee who is enforcing his or her
 8   rights under this section reasonable attorney’s fees.”
 9         50.    Ms. Austin seeks injunctive relief to enjoin Compass from enforcing the
10   voided choice of law and exclusive jurisdiction provisions of the Non-Compete
11   Agreement as well as her reasonable attorney’s fees as authorized by that statute.
12                              THIRD CLAIM FOR RELIEF
13   VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE § 17200
14    (Unfair Business Practices Under California Business & Professions Code § 17200)
15         51.    Plaintiffs hereby incorporate by reference and re-allege each of the
16   foregoing allegations.
17         52.    California Business and Professions Code § 17200 prohibits unfair
18   business practices by employers, including but not limited to, employment contracts
19   that violate Business and Professions Code § 16600.
20         53.    California Business and Professions Code § 16600 states: “Except as
21   provided in this chapter, every contract by which anyone is restrained from engaging
22   in a lawful profession, trade, or business of any kind is to that extent void.” Employee
23   non-competition and non-solicitation agreements have consistently been invalidated
24   under Section 16600 as unreasonable restraints on trade and against public policy.
25         54.    Section 4.c of the Non-Compete Agreement states, in relevant part:
26                    [D]uring my employment with the Company and for a
                      period of one (1) year after the termination of such
27                    employment…, I will not…: (A) solicit, induce, or attempt
                      to induce, any employee or independent contractor of
28                    Company to cease or reduce their services (as an employee
     999998.04102/125711747v.3                  11
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 11 of 12 Page ID #:11



                  or otherwise) to the Company…; or (B) hire or recruit, or
 1                engage or attempt to hire, recruit, or engage as an
                  independent contractor or an employee, any person who
 2                was employed or otherwise engaged by Company at any
                  time during the term of my employment with Company;
 3                provided, that the immediately preceding clause 4(c)(B)
                  shall not apply to the recruitment or hiring or other
 4                engagement of any individual whose employment or other
                  engagement with Company has been terminated for a period
 5                of six (6) months or longer….
 6   Ex. A at § 4.c (emphasis added).
 7         55.    Compass’ attempt to enforce Section 4.c of the Non-Compete
 8   Agreement, which is unenforceable under California Business & Professions Code §
 9   16600, constitutes an unfair and unlawful business practice in violation of California
10   Business and Professions Code § 17200.
11         56.    Ms. Austin and The Agency have suffered an injury in fact as a result of
12   Compass’ unfair and unlawful conduct. Ms. Austin and The Agency have been
13   required to expend time, money and resources to address and prevent Compass’ use
14   and attempted enforcement of void provisions against both Ms. Austin and The
15   Agency and to prevent Compass from interfering with Ms. Austin’s right to work in
16   her chosen profession and to move between employers within the California
17   marketplace.
18         57.    Compass’ conduct constitutes an unfair and unlawful business practice in
19   violation of Business and Professions Code § 17200 and must be restrained.
20         58.    As such, Plaintiffs seek a determination that the non-solicitation
21   provisions in Section 4.c of the Employment Agreement are void and unenforceable
22   under California Business and Professions Code § 16600. Plaintiffs also seek
23   preliminary and/or permanent injunctive relief prohibiting Compass from any further
24   attempts to enforce section 4.c of the Compass Non-Competition Agreement, as well
25   as her reasonable attorney’s fees as authorized by statute.
26                                          PRAYER
27         WHEREFORE, Plaintiffs UMRO REALTY CORP., DBA THE AGENCY,
28   and RAINY HAKE AUSTIN pray for the following judgment against Defendant
     999998.04102/125711747v.3          12
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 2:21-cv-03293-GW-JEM Document 1 Filed 04/16/21 Page 12 of 12 Page ID #:12




 1   COMPASS, INC., DBA COMPASS, as follows:
 2           1.       A judicial declaration and judgment that the choice of law and exclusive
 3   jurisdiction provisions in Section 7 of the Employee Proprietary Information and
 4   Inventions Agreement, signed by Ms. Austin on March 25, 2019, are void under
 5   California Labor Code § 925, and that any that claim arising out of the Non-Compete
 6   Agreement “shall be adjudicated in California and California law shall govern the
 7   dispute”;
 8           2.       A judicial declaration and judgment that the non-solicitation provisions
 9   in Section 4.c of the Employee Proprietary Information and Inventions Agreement,
10   signed by Ms. Austin on March 25, 2019, are void and unenforceable under California
11   Business & Professions Code § 16600;
12           3.       A judicial declaration and judgment that the non-solicitation provisions
13   in Section 4.c of the Employee Proprietary Information and Inventions Agreement,
14   signed by Ms. Austin on March 25, 2019, constitute an unlawful and unfair business
15   practice in violation of California Business & Professions Code § 17200;
16           4.       Preliminary and permanent injunctive relief;
17           5.       Restitution in an amount to be proven at trial;
18           6.       Costs of suit incurred herein;
19           7.       Reasonable attorneys’ fees as authorized by California Labor Code § 925
20   and Business and Professions Code § 17200, et seq., in excess of $100,000; and
21           8.       For such other and further relief as this Court deems just and proper.
22
     DATED: April 16, 2021                  BLANK ROME LLP
23

24                                          By: /s/ Caroline Powell Donelan
                                                    Caroline Powell Donelan
25                                                  Caitlin I. Sanders
                                            Attorneys for Plaintiffs
26                                          UMRO REALTY CORP., DBA THE
                                            AGENCY, AND RAINY HAKE AUSTIN
27

28
     999998.04102/125711747v.3                         13
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
